Application by the appellant for a writ of error co-ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 20, 2004 (People v Reily, 13 AD3d 560 [2004]), affirming a judgment of the Supreme Court, Kings County, rendered March 12, 2001.
*825Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., Mastro, Rivera and Ritter, JJ., concur.